Citation Nr: 0705096	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for residuals of degenerative joint 
disease of the right knee and pes anserinus bursitis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  In April 2003, the Board denied service connection for 
residuals of degenerative joint disease of the right knee and 
pes anserinus bursitis.

2.  Evidence submitted since the Board's April 2003 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 Board decision, in which the Board denied 
service connection for residuals of degenerative joint 
disease of the right knee and pes anserinus bursitis, is 
final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
Board's April 2003 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2003, the Board denied service connection for 
residuals of degenerative joint disease of the right knee and 
pes anserinus bursitis.  The April 2003 Board decision, in 
which the Board denied service connection for residuals of 
degenerative joint disease of the right knee and pes 
anserinus bursitis, is final.  38 U.S.C.A. § 7104(b).  The 
basis for the denial was that there was no current evidence 
of degenerative joint disease of the right knee or pes 
anserinus bursitis.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran failed to show current degenerative joint disease of 
the right knee or pes anserinus bursitis.  The April 2003 
Board decision is final.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of private medical treatment records from April 1995 to May 
2006 and what appears to be diary notes written by the 
veteran concerning right knee pain.  The records primarily 
indicate consistent treatment for right knee pain with 
periods of limited range of motion and other related 
symptomatology from January 2002 to November 2003 and from 
January 2006 to May 2006.  Nonetheless, the medical records 
do not show a diagnosis for degenerative joint disease of the 
right knee.  There are also no records showing treatment for 
pes anserinus bursitis.  The Board finds in this instance 
that while most of the evidence received since the April 2003 
final Board decision is new in the sense that it was not 
previously of record, none of it is "material" to the claim 
for service connection for degenerative joint disease of the 
right knee and pes anserinus bursitis.  Such evidence relates 
solely to ongoing treatment for right knee problems.  
Specifically, no additional evidence has been received that 
tends to prove any element of a claim of service connection 
beyond what was shown previously.  Evidence available in 
April 2003 did not show current degenerative joint disease of 
the right knee.  The new records also fail to show a current 
diagnosis of right knee degenerative joint disease.  
Furthermore, as mentioned above, the new evidence does not 
even mention pes anserinus bursitis.  In view of the 
foregoing, the Board finds that no new and material evidence 
has been received to reopen the claim.

In making its decision, the Board has also considered the 
veteran's July 2006 hearing testimony concerning the 
existence of a right knee disability and his personal 
recitations concerning his right knee received in July 2006.  
However, lay persons are not shown to possess the appropriate 
medical expertise and training to competently offer an 
opinion as to current medical diagnoses, thus, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, unsupported lay statements, even if new, do not 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Laypersons 
are not competent to give a medical opinion as to diagnosis 
or causation. Therefore, statements to that effect are not 
new and material evidence, see Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); Moray.

In summation, the Board finds that the more recently 
submitted evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  Some of the private medical evidence is also 
duplicative evidence previously of record.  The newly 
submitted evidence does not have any bearing on the issue of 
the disability degenerative joint disease of the right knee 
or pes anserinus bursitis sought for service connection.  As 
such, the submitted evidence is irrelevant and nonsupportive 
of the veteran's claim.  

The Board concludes that new and material evidence has not 
been received since the RO's April 2003 decision; thus, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the RO's April 2004 letter describing the 
evidence needed to support the veteran's claim to re-open for 
service connection was timely mailed before the June 2004 
rating decision.  It notified the veteran of a prior denial 
of the claim, defined new and material evidence, provided the 
elements of a claim for service connection, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information, and identified what 
evidence might be helpful in establishing his claim.  See 
Quartuccio.  In an August 2004 letter, mailed before the 
statement of the case (SOC) containing the decision by the 
Decision Review Officer, the veteran was specifically 
informed that the Board had denied his claim in April 2003 
because there was no current evidence of degenerative joint 
disease and pes anserinus bursitis of the right knee, and 
that to reopen his claim, he must submit new and material 
evidence that shows a definitive diagnosis of either of these 
conditions, confirmed by x-ray and/or MRI.  In June 2006, the 
RO provided the veteran with the notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices did not prejudice the veteran.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The application to reopen the claim of service connection for 
residuals of degenerative joint disease of the right knee and 
pes anserinus bursitis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


